Citation Nr: 1144818	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-06 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an apportionment of Department of Veterans Affairs benefits on behalf of the Veteran's minor child.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The appellant is the Veteran's former spouse.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In her December 2008 VA Form 9 Substantive Appeal, the appellant requested an opportunity to testify at a videoconference hearing at the RO before a member of the Board.  A videoconference hearing was scheduled in October 2010, but the appellant did not appear.  The appellant submitted correspondence in June 2011 indicating that she would be released from incarceration in approximately 18 months.  Therefore, the RO should attempt to reschedule the appellant's videoconference hearing to occur after her release.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a videoconference hearing before a Veterans Law Judge.  The appellant should be notified in writing of the date, time and location of the hearing.  The RO/AMC should take reasonable steps to schedule the appellant's hearing for a date after her release from incarceration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


